DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 were rejected in Office Action from 12/29/2021.
Applicant filed a response, amended claims 1, 5 and 9, and cancelled claims 3-4, 7-8 and 11-12. Withdrawn claims 18-19 were also cancelled.
Claims 1-2, 5-6, 9-10, 13-17 and 20-21 are currently pending in the application, of claims 17 and 20-21 are withdrawn from consideration.
Claims  1-2, 5-6, 9-10, 13-16 are being examined on the merits in this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 14, it is suggested to delete “the artificial interphase layer conducts lithium ions and is nonconductive of electrons” as this limitation is repeated in line 10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weishang et al. (NPL, 20171) and further in view of Thillaiyan et al. (U.S. Patent Application Publication 2015/0084604).
Regarding claim 1, Weishang teaches a lithium electrode (i.e., Li anode) (page 7069) comprising:
a lithium metal (page 7068); and
an artificial interphase layer (i.e., artificial SEI) (page 7068) on a surface of the lithium metal (see figure 1);
wherein
the artificial interphase layer contacts a liquid electrolyte (page 7069) and comprises the lithium metal and lithium salts and/or compounds (i.e., LiI, Li2O) (see figure 1) obtained from contacting and the reaction of the lithium metal with an acid (i.e., HIO3) dissolved in a nonaqueous solvent (i.e., DMSO) (page 7072) (see figure 1).
Weishang does not explicitly articulate the specifics of the acid dissolved in the nonaqueous solvent selected from the group consisting of boric acid, sulfamic acid, ascorbic acid and 3-phosphonopropionic acid. However, as evidenced in Weishang, the process of forming the artificial layer is characterized to form lithium salts (i.e., LiIO3, LiOH, LiI – these are ionic assemblies of positively charged cations and negatively charged anions which is the definition of a salt2) (see figure 2 below - main reactions). 
Thillaiyam, directed to lithium sulfur batteries (abstract), teaches organic and inorganic acids are suitable for making lithium salts (paragraph [0057]) in lithium sulfur batteries (abstract) which is the same applicability of Weishang (see 7071 of Weishang) (i.e., Li-S Battery section 2.5) (i.e., figure below shows the formation of the artificial layer characterized by the formation of lithium salts from the HIO3 acid). Thillaiyam teaches suitable acids to make lithium salts are boric acid, sulfamic acid, ascorbic acid and iodic acid (paragraph [0057]). Clearly, there is a functional equivalence between boric acid, sulfamic acid, ascorbic acid and iodic acid (which is the acid disclosed in Weishang) for use in making lithium salts for lithium sulfur batteries.
Weishang provides the guidance that the main reactions for forming the artificial interphase layer is characterized to form lithium salts. Thillayan teaches the recited acids are use in lithium sulfur batteries to form lithium salts.
Therefore, giving the teachings of Thillaiyan and the equivalency of boric acid, sulfamic acid, ascorbic acid and iodic acid for use in making lithium salts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider utilizing boric acid, sulfamic acid or ascorbic acid as opposed to iodic acid as taught by Weishang with a reasonable expectation of success to form lithium salts and/or compounds in the lithium metal, based on their art recognized equivalence.
As to the particulars of the artificial interphase layer conducts lithium ions and is nonconductive of electrons, such is considered to merely define what property or characteristic exhibit the artificial interphase layer. As articulated above, Weishang teaches a similar artificial interphase layer therefore, such would necessarily conduct lithium ions and be nonconductive given their similar compositions (see MPEP 2112.01(I)). Nonetheless, Weishang teaches the artificial interphase layer is ion-conductive and would necessarily be non conductive of electron otherwise, the electrode would not function as applicable since the flow of electrons in batteries typically occur outside the battery to supply power.   

    PNG
    media_image1.png
    287
    329
    media_image1.png
    Greyscale

It is noted that the presently claims are drawn to a product and not directed to a method or process of making the product. Since the prior art teaches an interface having salts and/or compounds as articulated above, the process or manipulations of the recited steps where the reaction of lithium metal and acid dissolved in an nonaqueous solvent to produce the artificial interface are not considered for determination of patentability (see MPEP 2113).  A skilled artisan would understand that a reaction would occur between the surface of the lithium metal and the acid dissolved in a nonaqueous solvent given the conditions above described in Weishang where an artificial layer is formed to protect the lithium metal. The substitution of the acid appears to be an obvious matter as the above acids are considered generally known for use in lithium sulfur batteries as evidence by Thillaiyan. 
Regarding claim 5, Weishang teaches an electrochemical cell (i.e., battery) (page 7071) comprising:
	a lithium metal anode (i.e., Li anode) (page 7071);
	a cathode (i.e., S cathode) (page 7071-7072)
	a non-aqueous electrolyte arranged between the lithium metal anode and the cathode (page 7072);
wherein 
an artificial interphase layer (i.e., artificial SEI) (page 7068) on a surface of the lithium metal (see figure 1);
wherein
the artificial interphase layer contacts a liquid electrolyte (page 7069) and comprises lithium salts and/or compounds (i.e., LiI, Li2O) (see figure 1) obtained from contacting and the reaction of the lithium metal with an acid (i.e., HIO3) dissolved in a nonaqueous solvent (i.e., DMSO) (page 7072) (see figure 1),
Weishang does not explicitly articulate the specifics of the acid dissolved in the nonaqueous solvent selected from the group consisting of boric acid, sulfamic acid, ascorbic acid and 3-phosphonopropionic acid. However, as evidenced in Weishang, the process of forming the artificial layer is characterized to form lithium salts (i.e., LiIO3, LiOH, LiI – these are ionic assemblies of positively charged cations and negatively charged anions which is the definition of a salt3) (see figure 2 below - main reactions). 
Thillaiyam, directed to lithium sulfur batteries (abstract), teaches organic and inorganic acids are suitable for making lithium salts (paragraph [0057]) in lithium sulfur batteries (abstract) which is the same applicability of Weishang (see 7071 of Weishang) (i.e., Li-S Battery section 2.5) (i.e., figure below shows the formation of the artificial layer characterized by the formation of lithium salts from an the acid HIO3). Thillaiyam teaches suitable acids to make lithium salts are boric acid, sulfamic acid, ascorbic acid and iodic acid (paragraph [0057]). Clearly, there is a functional equivalence between boric acid, sulfamic acid, ascorbic acid and iodic acid (which is the acid disclosed in Weishang) for use in making lithium salts for lithium sulfur batteries.
Weishang provides the guidance that the main reactions for forming the artificial interphase layer is characterized to form lithium salts. Thillayan teaches the recited acids are use in lithium sulfur batteries to form lithium salts.
Therefore, giving the teachings of Thillaiyan and the equivalency of boric acid, sulfamic acid, ascorbic acid and iodic acid for use in making lithium salts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider utilizing boric acid, sulfamic acid or ascorbic acid as opposed to iodic acid as taught by Weishang with a reasonable expectation of success to form lithium salts and/or compounds in the lithium metal, based on their art recognized equivalence.
As to the particulars of the artificial interphase layer conducts lithium ions and is nonconductive of electrons and the cathode capable of absorbing and releasing ions, such is considered to merely define what property or characteristic exhibit the artificial interphase layer. As articulated above, Weishang teaches a similar artificial interphase layer therefore, such would necessarily conduct lithium ions and be nonconductive given their similar compositions (see MPEP 2112.01(I)). Nonetheless, Weishang teaches the artificial interphase layer is ion-conductive and would necessarily be non conductive of electron as well as the cathode be capable of absorb and release ions otherwise, the electrodes would not function as applicable since the flow of electrons in batteries typically occur outside the battery to supply power and the flow of ions in the electrolyte.

    PNG
    media_image1.png
    287
    329
    media_image1.png
    Greyscale

It is noted that the presently claims are drawn to a product and not directed to a method or process of making the product. Since the prior art teaches an interface having salts and/or compounds as articulated above, the process or manipulations of the recited steps where the reaction of lithium metal and acid dissolved in an nonaqueous solvent to produce the artificial interface are not considered for determination of patentability (see MPEP 2113).  A skilled artisan would understand that a reaction would occur between the surface of the lithium metal and the acid dissolved in a nonaqueous solvent given the conditions above described in Weishang where an artificial layer is formed to protect the lithium metal. The substitution of the acid appears to be an obvious matter as the above acids are considered generally known for use in lithium sulfur batteries as evidence by Thillaiyan. 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weishang et al. (NPL, 20174) and Thillaiyan et al. (U.S. Patent Application Publication 2015/0084604), as applied to claim 1 and 5 above, and further in view of Nian-Wu (NPL, 20165).
Regarding claims 2 and 6, Weishang teaches the lithium electrode and electrochemical cell as described above in claims 1 and 5. Weishang does not explicitly articulate the specifics of the artificial interphase layer thickness. However, Weishang teaches thickness data efforts of the artificial interphase layer is disclose in reference [26] (page 7069, 7074). 
Reference [26] is Nian-Wu who is also directed artificial interphase layer in lithium metals for lithium electrodes (title) (page 1853). Nian-Wu teaches the artificial interphase layer enhance Li ion transport between the Li metal interphase and the electrolyte and restrain dendrite growth (page 1853-1854) . Further, Nian-wu teaches the effective thickness of the artificial interphase layer is 50nm (page 1853). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention considering the teachings of Nian-wu as referenced in Weishang to modify the artificial interphase layer of Weishang to have a thickness of 50nm as this is considered an effective and stable thickness (see figure 1) to enhance Li ions and restrain dendrite growth.  
Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weishang et al. (NPL, 20176) and further, in view of Thillaiyan et al. (U.S. Patent Application Publication 2015/0084604) and Suzuki (U.S. Patent Application Publication 2016/0260963).
Regarding claim 9, and 13-15, Weishang teaches an electrochemical cell (i.e., Li-S battery) (page 7071) comprising:
	a lithium metal anode (i.e., Li anode) (page 7071);
	a cathode of elemental sulfur (i.e., S cathode) (page 7071-7072)
	a non-aqueous electrolyte arranged between the lithium metal anode and the cathode (page 7072);
wherein 
an artificial interphase layer (i.e., artificial SEI) (page 7068) on a surface of the lithium metal (see figure 1);
wherein
the artificial interphase layer contacts a liquid electrolyte (page 7069) and comprises lithium salts and/or compounds (i.e., LiI, Li2O) (see figure 1) obtained from contacting and the reaction of the lithium metal with an acid (i.e., HIO3) dissolved in a nonaqueous solvent (i.e., DMSO) (page 7072) (see figure 1).
Weishang does not explicitly articulate the specifics of the acid dissolved in the nonaqueous solvent selected from the group consisting of boric acid, sulfamic acid, ascorbic acid and 3-phosphonopropionic acid. However, as evidenced in Weishang, the process of forming the artificial layer is characterized to form lithium salts (i.e., LiIO3, LiOH, LiI – these are ionic assemblies of positively charged cations and negatively charged anions which is the definition of a salt7) (see figure 2 below - main reactions). 
Thillaiyam, directed to lithium sulfur batteries (abstract), teaches organic and inorganic acids are suitable for making lithium salts (paragraph [0057]) in lithium sulfur batteries (abstract) which is the same applicability of Weishang (see 7071 of Weishang) (i.e., Li-S Battery section 2.5) (i.e., figure below shows the formation of the artificial layer characterized by the formation of lithium salts from an the acid HIO3). Thillaiyam teaches suitable acids to make lithium salts are boric acid, sulfamic acid, ascorbic acid and iodic acid (paragraph [0057]). Clearly, there is a functional equivalence between boric acid, sulfamic acid, ascorbic acid and iodic acid (which is the acid disclosed in Weishang) for use in making lithium salts for lithium sulfur batteries.
Weishang provides the guidance that the main reactions for forming the artificial interphase layer is characterized to form lithium salts. Thillayan teaches the recited acids are use in lithium sulfur batteries to form lithium salts.
Therefore, giving the teachings of Thillaiyan and the equivalency of boric acid, sulfamic acid, ascorbic acid and iodic acid for use in making lithium salts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider utilizing boric acid, sulfamic acid or ascorbic acid as opposed to iodic acid as taught by Weishang with a reasonable expectation of success to form lithium salts and/or compounds in the lithium metal, based on their art recognized equivalence.
Weishang does not teach the electrolyte is a solid electrolyte such as a lithium thiophosphate doped with a salt selected from the group consisting of LiF, LiCl, LiBr, LiI, Li3N, Li3P, Li2O, Li3BO3 and LiBH4.
Suzuki, drawn to the art of electrodes for applications in batteries (paragraph [0001]-[0003]), discloses lithium thiophosphate (Li3PS4) doped with a lithium salt (LiI-LiBr) is known for use as solid electrolyte material that improve ion conductivity in batteries (paragraph [0001]-[0003], [0006], [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte in the electrochemical cell (i.e., Li-S battery) of Weishang to include a solid electrolyte such as lithium thiophosphate doped with a lithium salt as taught by Suzuki in order to improve ion conductivity (paragraph [0006]-[0007], [0020]). 
As to the particulars of the artificial interphase layer conducts lithium ions and is nonconductive of electrons and the cathode capable of absorbing and releasing ions, such is considered to merely define what property or characteristic exhibit the artificial interphase layer. As articulated above, Weishang teaches a similar artificial interphase layer therefore, such would necessarily conduct lithium ions and be nonconductive given their similar compositions (see MPEP 2112.01(I)). Nonetheless, Weishang teaches the artificial interphase layer is ion-conductive and would necessarily be non conductive of electron as well as the cathode be capable of absorb and release ions otherwise, the electrodes would not function as applicable since the flow of electrons in batteries typically occur outside the battery to supply power and the flow of ions in the electrolyte.

    PNG
    media_image1.png
    287
    329
    media_image1.png
    Greyscale

It is noted that the presently claims are drawn to a product and not directed to a method or process of making the product. Since the prior art teaches an interface having salts and/or compounds as articulated above, the process or manipulations of the recited steps where the reaction of lithium metal and acid dissolved in an nonaqueous solvent to produce the artificial interface are not considered for determination of patentability (see MPEP 2113).  A skilled artisan would understand that a reaction would occur between the surface of the lithium metal and the acid dissolved in a nonaqueous solvent given the conditions above described in Weishang where an artificial layer is formed to protect the lithium metal. The substitution of the acid appears to be an obvious matter as the above acids are considered generally known for use in lithium sulfur batteries as evidence by Thillaiyan. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weishang et al. (NPL, 20178) and further, in view of Thillaiyan et al. (U.S. Patent Application Publication 2015/0084604) and Suzuki (U.S. Patent Application Publication 2016/0260963) as applied to claim 9 above, and further in view of Nian-Wu (NPL, 20169).
Regarding claim 10, Weishang teaches the lithium electrode and electrochemical cell as described above in claims 1 and 5. Weishang does not explicitly articulate the specifics of the artificial interphase layer thickness. However, Weishang teaches thickness data efforts of the artificial interphase layer is disclose in reference [26] (page 7069, 7074). 
Reference [26] is Nian-Wu who is also directed artificial interphase layer in lithium metals for lithium electrodes (title) (page 1853). Nian-Wu teaches the artificial interphase layer enhance Li ion transport between the Li metal interphase and the electrolyte and restrain dendrite growth (page 1853-1854) . Further, Nian-wu teaches the effective thickness of the artificial interphase layer is 50nm (page 1853). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention considering the teachings of Nian-wu as referenced in Weishang to modify the artificial interphase layer of Weishang to have a thickness of 50nm as this is considered an effective and stable thickness (see figure 1) to enhance Li ions and restrain dendrite growth.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weishang et al. (NPL, 201710) and further, in view of Thillaiyan et al. (U.S. Patent Application Publication 2015/0084604) and Suzuki (U.S. Patent Application Publication 2016/0260963) as applied to claim 9 and 13 above, and further in view of Smith et al. (U.S. Patent Application Publication 2017/0084953) and Zimmerman et al. (U.S. Patent Application Publication 2018/0151914).
Regarding claim 16, Weishang teaches the electrochemical cell as described above in claim 9 and 13 to include the elemental sulfur cathode. 
Weishang does not teach the particulars of the cathode further comprising selenium and/or tellurium. 
Smith, drawn to lithium-sulfur batteries (same as Weishang) (abstract), discloses an anode based on lithium and a cathode based on elemental sulfur and selenium (paragraph [0002], [0057]) which as evidence by Zimmerman, also directed to lithium batteries (abstract), elemental sulfur, selenium, and tellurium in the cathode are useful to provide higher voltage discharge (abstract) (paragraph [0072], [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Yang to include elemental sulfur with selenium and/or tellurium as taught by Smith and Zimmerman in order to predictably increase higher voltage discharge of the electrochemical cell.

Response to Arguments
Examiner appreciates the clarification provided during the interview from 01/31/2021. As such, the previous 112(a) rejection is withdrawn.
Applicant argue that Weishang does not teach the acids as recited in the claims and one of ordinary skill in the art would not be motivated to use Thillaiyan to replace the acid of Weishang with the acid disclosed in Thillaiyan. 
Examiner respectfully disagree. First, it is noted that the argument is directed to the acids, which as indicated above, do not provide any guidance as to the composition formed in the artificial interphase layer. The claims only recites the artificial interphase layer comprising lithium salts and/or compounds. Second, the acids are utilize for the process of forming the artificial interphase layer and the claims are directed to a product not a process of making the product. The acids as recited in the claims do not further define the composition of the artificial interphase layer or any other component. Applicant is encourage to file a divisional for the examination of the claims involving the process of forming the artificial interphase layer. 
Further, in reference to the arguments that Thillaiyan does not provide any guidance relating to using acids for direct reaction of lithium and that there is no suggestion or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Thillaiyan teaches in conventional sulfur batteries operation, the sulfur cathode discharge products such as polysulfides that migrate through separator and react with anode surface (paragraph [0006]). Further, Thillaiyan teaches the anode is a lithium metal (paragraph [0049]) or a lithium metal optionally with a strontium additive (paragraph [0050]). Further, Thillaiyan teaches in the battery or electrochemical cell, the electrolyte with strontium additive is placed in between the electrodes (which is how batteries are known to be configured) (paragraph [0037], [0041], [0043]). Further, Thillaiyan teaches the battery utilizes organic solvents and dissolved inorganic or organic salts as the electrolyte (paragraph [0038], [0061]). As indicated above, Thillaiyan teaches suitable inorganic and organic acid may be use for making the salts therefore, it is clear that the acid is dissolved in the nonaqueous solvent and produces the salts. Such composition is the electrolyte which is in contact with the anode and cathode and during operation, the reaction mechanism between the different components protects the battery from undesired solid deposition (paragraph [0033]). Examiner acknowledges that Thillaiyan does not explicitly articulate using acids for direct reaction of lithium as recited, however these acids are known to be used in electrolytes which are required for reaction contact with the anode and cathode and in Thillaiyan, they are associated with the mechanism of the lithium anode surface protection (paragraph [0033]). As such, it is reasonable to conclude that Thillaiyan at least provide some suggestion that boric acid, sulfamic acid, ascorbic acid and iodic acid dissolved in nonaqueous solvents can be used in combination with the teachings of Weishang. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song et al. (U.S. Patent Application Publication 2015/0210557). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Weishang et al., Pretreatment of Lithium Surface by using Iodic Acid (HIO3) to Improve its Anode Performance in Lithium Batteries, ACS Publications, Applied Materials & Interfaces 2017, 9, 7068-7074.
        2https://www.chemeurope.com/en/encyclopedia/Salt_%28chemistry%29.html
        3https://www.chemeurope.com/en/encyclopedia/Salt_%28chemistry%29.html
        4 Weishang et al., Pretreatment of Lithium Surface by using Iodic Acid (HIO3) to Improve its Anode Performance in Lithium Batteries, ACS Publications, Applied Materials & Interfaces 2017, 9, 7068-7074.
        5 Nian-Wu et al., An Artificial Solid Electrolyte Interphase Layer for Stable Lithium Metal Anodes, Material Views, Advanced Matters, 2016, 28, 1853-1858.
        6 Weishang et al., Pretreatment of Lithium Surface by using Iodic Acid (HIO3) to Improve its Anode Performance in Lithium Batteries, ACS Publications, Applied Materials & Interfaces 2017, 9, 7068-7074.
        7https://www.chemeurope.com/en/encyclopedia/Salt_%28chemistry%29.html
        8 Weishang et al., Pretreatment of Lithium Surface by using Iodic Acid (HIO3) to Improve its Anode Performance in Lithium Batteries, ACS Publications, Applied Materials & Interfaces 2017, 9, 7068-7074.
        9 Nian-Wu et al., An Artificial Solid Electrolyte Interphase Layer for Stable Lithium Metal Anodes, Material Views, Advanced Matters, 2016, 28, 1853-1858.
        10 Weishang et al., Pretreatment of Lithium Surface by using Iodic Acid (HIO3) to Improve its Anode Performance in Lithium Batteries, ACS Publications, Applied Materials & Interfaces 2017, 9, 7068-7074.